Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
Claim 20,29-32,43,44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cewers (2008/0092891) and O’Connor et al (7,770,579).

20. (New) A device for assisting a caregiver in delivering ventilation treatment to a patient during a medical emergency, the device comprising:
at least one pressure sensor configured to provide signals containing information indicative of ventilation delivered during the medical emergency; (at least ¶43 of Cewers teaches  differential pressure sensors 64,66)
a first pressure sensing port positioned along a patient airway and in communication with the at least one pressure sensor; (at least ¶43 of Cewers teaches ports for the flow/pressure sensors)
a second pressure sensing port positioned along the patient airway and in communication with the at least one pressure sensor; (at least ¶43 of Cewers teaches ports for the flow/pressure sensors)
an adapter having a flow restrictor positioned in between the first pressure sensing port and the second pressure sensing port along the patient airway; (at least ¶43,44 of Cewers teaches a restrictor between the ports so that the pressure differential can be measured.  See also ¶36 which teaches that flow/pressure sensor can be located near the patient’s airway, and figures 4 which shows a pressure sensor 46 and a restrictor 62 between the downstream pressure sensor and pressure sensor 46)

a processor configured to process the signals from the at least one pressure sensor to determine a parameter descriptive of a ventilation progress and to provide ventilation feedback based on the parameter; (although Cewers teaches a controller 50, O’Connor is used by the examiner to more explicitly teach a processor 20, see figure 1.  It would have been obvious to use such processor since it is well known in the art to use to allow for flow calculation and control of ventilation systems.  For example, col. 7:6-40 of O’Connor teaches various flow characteristics that are displayed, such as flow rate measured and measured pressure.)

a user interface in communication with the processor and configured to deliver the ventilation feedback to the caregiver to assist the caregiver in delivering the ventilation treatment to the patient.  (see at least figure 1 and col. 7:6-40 of O’Connor.  The prompts of O’Connor are considered to be ventilation feedback)

29. (New) The device of claim 20, wherein the at least one pressure sensor comprises a first pressure sensor and a second pressure sensor configured to detect airflow delivered to the patient.  (Cewers teaches at least two pressure sensors, ¶36,39,43)

30. (New) The device of claim 29, wherein the at least one sensor is configured as a differential pressure sensor.  (see at least ¶38,43 of Cewers)

31. (New) The device of claim 29, wherein a pressure difference generated between the first pressure sensor and a second pressure sensor is proportional to a velocity of airflow through the adapter into the patient.  (see at least ¶36 of Cewers which teaches a pressure sensor at or in the patient’s airway.  The pressure difference is considered to be proportional to the airflow velocity)

32.  (New) The device of claim 20, wherein the flow restrictor comprises a vane.  (see at least ¶29 of Cewers)

43. (New) The device of claim 20, wherein the user interface comprises an electronic
display.  (the LCD display of O’Connor is considered to be electronic, see col. 7:5-20)

44. (New) The device of claim 43, wherein the user interface delivers the ventilation
feedback as a visual instruction to be seen by the caregiver. (the prompts of O’Connor are considered to be instructions, as are the machine control instructions; col. 7:1-20.)


Claim 21-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cewers (2008/0092891) and O’Connor et al (7,770,579), and further in view of Melker et al (6,000,396).

21. (New) The device of claim 20, wherein the parameter descriptive of the ventilation progress is a ventilation rate delivered to the patient, and the ventilation feedback comprises an indication of the ventilation rate.  (Cewers is silent as to ventilation rate.   However, Melker teaches that ventilation rate is an important parameter to monitor and control, see at least col. 2:28-30 and 41-50.  To provide such feedback with the device of Cewers would have been obvious since it would allow for more control of the parameters to better treat the patient)

22. (New) The device of claim 21, wherein the ventilation feedback comprises an instruction pertaining to varying the ventilation rate. (at least col. 7:6-22 of O’Connor teaches control and manipulation of various functions, as well as giving a prompt displayed on the screen.  The prompt is considered to signal the user to adjust a function of the device; see also col. 7:1-5 of O’Connor which teaches machine control instructions))

23. (New) The device of claim 22, wherein the instruction pertaining to varying the ventilation rate comprises a prompt to increase or decrease the ventilation rate according to a correct ventilation rate. (As discussed above, O’Connor teaches giving a prompt.  Further, Melker teaches adjusting ventilation rate, col. 2:42-50).

24. (New) The device of claim 20, wherein the parameter descriptive of the ventilation progress is a delivered tidal volume, and the ventilation feedback comprises an indication of the delivered tidal volume. (Cewers is silent as to tidal volume.   However, Melker teaches that tidal volume is an important parameter to monitor and control, see at least col. 2:28-30 and 41-50.  To provide such feedback with the device of Cewers would have been obvious since it would allow for more control of the parameters to better treat the patient)

25. (New) The device of claim 24, wherein the ventilation feedback comprises an instruction pertaining to varying the delivered tidal volume. (at least col. 7:6-22 of O’Connor teaches control and manipulation of various functions, as well as giving a prompt displayed on the screen.  The prompt is considered to signal the user to adjust a function of the device; see also col. 7:1-5 of O’Connor which teaches machine control instructions)

26. (New) The device of claim 25, wherein the instruction pertaining to varying the delivered tidal volume comprises a prompt to increase or decrease the delivered tidal volume according to a correct tidal volume. (As discussed above, O’Connor teaches giving a prompt. Such prompt is considered to give the user a choice as to what to do, and thus an instruction)

27. (New) The device of claim 20, wherein the parameter descriptive of the ventilation progress is a flow rate, and the ventilation feedback comprises an indication of the flow rate. (See at least col. 7:1-27 of O’Connor which teaches flow rate measurements)

28. (New) The device of claim 27, wherein the ventilation feedback comprises an instruction pertaining to varying the flow rate. (see at least col. 7:1-5 of O’Connor which teaches machine control instructions)



Claim 33-37,41,42,45,48,49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cewers (2008/0092891) and O’Connor et al (7,770,579),and further in view of Stavland et al (2006/0015044).
33. (New) The device of claim 20, comprising one or more additional sensors
configured to determine whether an intubation tube is properly placed.  (Cewers is silent as to proper placement.  However, Stavland teaches such subject matter, see at least ¶25,33,35 of Stavland.  The impedances sensed by the sensors of Stavland can determine, based upon lung inflation, the proper placement of the tube.  It would have been obvious to use such with the device of Cewers since it would merely yield obvious results.)

34. (New) The device of claim 33, wherein the one or more additional sensors are
configured to detect lung inflation.  (see at least ¶25,33,35 of Stavland)

35. (New) The device of claim 20, comprising one or more additional sensors
configured to detect a caregiver’s progress in delivering the ventilation treatment, wherein the
one or more additional sensors comprise an electrode in electrical contact with the patient’ s
body.  (Cewers is silent as to such electrodes.  Stavland teaches electrodes, see at least ¶42-45.  To use such electrodes on the patient’s chest would have been obvious since it would merely yield predictable results)

36. (New) The device of claim 20, comprising one or more motion sensors configured
to detect a motion signal containing information indicative of a movement of the patient’s chest.  (Cewers is silent as to motion sensors.  Stavland teaches such sensors, see at least ¶43 of Stavland which teaches acceleration signal, which is sensed by motion of the patient’s chest.  To use such with the device of Cewers would have been obvious since it would merely yield predictable results)

37. (New) The device of claim 36, wherein the processor is configured to process the
motion signal to distinguish between chest compressions and ventilations based at least in part on detecting a chest rise due to lung inflation. (Cewers is silent as to such distinguishing.  However, Stavland teaches detecting ventilations and detecting compressions, see at least ¶45,48.  It would have been obvious to use such with the device of Cewers in order to be able to detect both, in order to evaluate treatment of the patient in a more efficient manner. )

41. (New) The device of claim 20, wherein the user interface delivers the ventilation
feedback as an oral instruction to be heard by the caregiver.  (Cewers and O’Connor are silent as to oral instructions.  However, Stavland teaches giving oral instructions, see at least 
¶33.  It would have been obvious to use such with the device of O’Connor since it would merely yield a predictable convenience to the physician.)

42. (New) The device of claim 41, wherein the oral instruction is associated with a
series of graphics and is given sequentially to guide the caregiver through a sequence of steps. (Cewers is silent as to such graphics.  However, at least ¶33 of Stavland teaches pictograms, video, etc. that give a sequence of steps.  To use such with the device of Cewers would have been obvious since it would enable the user to clearly understand what to do.)

45. (New) The device of claim 44, wherein the visual instruction is delivered as a
series of graphics with a sequential illumination of light sources to guide the caregiver through a
sequence of graphics.  (Cewers is silent as to a series of graphics.  However, at least ¶33 of Stavland teaches pictograms, video, etc. which are considered to give a sequence of graphics on the display.  To use such with the device of Cewers would have been obvious since it would yield merely predictable results)




communication with the processor and configured to apply one or more shocks to the patient in
response to the processor determining that the patient has a shockable ECG rhythm. (Cewers is silent as to a defibrillator.  Stavland teaches a defibrillator, see at least ¶27.  It would have been obvious to use a defibrillator with the ventilator of Cewers/O’Connor since it would allow for more complete treatment of the patient in a predictable manner)

49. (New) The device of claim 20, comprising a memory in communication with the
processor and configured to store a plurality of different prompts comprising the ventilation
feedback to guide a rescuer’s performance of ventilation during the cardiac resuscitation.  (O’Connor explicitly teaches a memory, see at least col.  6:67. Stavland teaches various prompts, etc. see at least ¶33.  It would have been obvious to use a memory to store the prompts since memory storage is well known in the art.)


Claim 38-40,46,47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cewers (2008/0092891) and O’Connor et al (7,770,579),and further in view of Snyder et al (6,356,785).
38. (New) The device of claim 20, wherein the processor is configured to vary a time,
at which prompts comprising the ventilation feedback are delivered based on the ventilation
progress detected by the at least one pressure sensor. (Cewers/O’Connor is silent as to varying timing of prompts.  However, Snyder teaches varying the timing of prompts; see at least col. 25:49 to col. 26:51.  To use such with the device of Cewers would have been obvious since it would merely yield predictable results)

39. (New) The device of claim 20, wherein the processor is configured to select a
series of more detailed prompts for delivery to a user when progress is slower than a
predetermined pace.  (Snyder teaches tailoring the prompts to the level of experience of the user, col. 25:55-65, and giving flashing image or verbal word at the rate that should be performed by the rescuer, col. 25:55-col. 26:51.  To give more detailed prompts when progress is slower than optimal is considered to be an obvious extension of the teachings of Snyder, and would merely help the rescuer in a predictable manner.)

40. (New) The device of claim 20, wherein the processor is configured to slow down
a prompting rate at which prompts comprising the ventilation feedback are delivered when
progress is slower than a predetermined pace.  (as mentioned supra, Snyder teaches tailoring the prompts to the level of experience of the user.  To slow down the prompts when progress is slower than a predetermined rate is considered to be an obvious extension over that taught in Snyder, and would merely yield predictable results)

46. (New) The device of claim 20, wherein the processor is configured to measure
times required for a user to complete at least one of a sequence of steps and sub-steps in a
protocol, and, based on the times measured by the processor adjusts a prompting rate of delivery of the ventilation feedback. (as mentioned supra, Snyder teaches tailoring the prompts to the level of experience of the user.  As such, the subject matter of the claim is considered to be an obvious extension over the teachings of Snyder, and would merely serve to allow for a prompting rate that best fits the experience level of the user)


rate based on a comparison of the times with a set of stored values.  (as mentioned supra, Snyder teaches tailoring the prompts to the level of experience of the user.  As such, the subject matter of the claim is considered to be an obvious extension over the teachings of Snyder, and would merely serve to allow for a prompting rate that best fits the experience level of the user)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 9,375,381 in view of Cewers (2008/0092891) and O’Connor et al (7,770,579). 
At least claim 1 of the ‘381 patent teaches a user interface and a processor, but does not teach first and second ports and an adapter and at least one pressure sensor.  As mentioned supra, Cewers teaches at least one pressure sensor, as well as first and second ports.  It would have been obvious to use the ports, sensors and adaptor of Cewers with the device of claim 1 of the ‘381 patent since it would merely yield predictable results.  Further, O’Connor teaches among other things, a user interface that provide feedback based on progress of ventilation of the patient, as mentioned supra.  To use such with the device of claim 1 of the ‘381 patent would have been obvious since it would allow for better and more efficient usage of the device and thus provide better therapy for the patient.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792